Citation Nr: 0831792	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-31 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral eye disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from January 1964 to February 
1966 and from September 1976 to January 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic acquired bilateral eye 
disorder.  In June 2007, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for a chronic 
acquired eye disorder is warranted as the claimed disability 
was sustained as the result of an inservice motor vehicle 
accident.  

The veteran's service medical records indicate that he was 
treated for eye trauma on multiple occasions.  A July 1982 
treatment record states that the veteran complained of a 
piece of glass in his right eye.  The right eye was irrigated 
with water.  An impression of "prob[able] minute irritation 
of conjunctivae" was advanced.  A March 1984 treatment 
record reports that the veteran complained of left eye 
trauma.  He presented a history of having been struck in the 
left eye by a tree limb.  No corneal abrasion was identified.  
An impression of contact dermatitis was advanced.  An October 
1985 optometry treatment entry notes that the veteran had a 
history of an "injury left eye last year."  
Ophthalmological treatment records dated in April 1987 
reflect that the veteran sought treatment for a metallic 
foreign body in his right eye.  An impression of a right 
corneal abrasion was advanced.  A November 1992 optometric 
examination notes that the veteran exhibited a " small area 
of pamis [right eye secondary to] tree branch" on 
examination of the right cornea.  An October 1993 optometric 
examination notes that the veteran reported using Visine for 
red eyes.  

Additionally, Army clinical documentation dated in December 
1985 reflects that the veteran was involved in a December 
1985 motor vehicle accident and sustained forehead 
lacerations.  No eye trauma was noted.  Service connection 
has been established for left eyebrow scar residuals and 
post-traumatic headaches and vertigo.  

In February 2006, the veteran underwent a VA examination for 
compensation purposes.  The Board observes that the report 
initially conveys that the "C-file was reviewed" by the 
examiner.  However, it is later noted that there was "no 
C-file to review."  As the examiner made no reference to the 
veteran's documented inservice right eye and left eye 
complaints, but instead just noted in passing a history of an 
automobile accident reported by the veteran, the Board 
believes the note indicating that no claims file was 
available to be the accurate one.

Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the 
various complaints and treatment noted in the service 
records, the Board finds that further ophthalmological 
evaluation is necessary to ensure that an examiner has access 
to and reviews the documented history prior to rendering an 
opinion on the claimed chronic residuals of the veteran's 
inservice eye trauma.  

At the June 2007 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that Drs. 
Manchipelli and Ashley, two of his post-service treating 
physicians, had determined that his chronic eye disabilities 
were related to his inservice motor vehicle accident.  
Clinical documentation of the cited opinions is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran also testified that he had applied for Social 
Security Administration (SSA) disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the veteran's claim is not of record.  
The VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic eye disabilities 
including the names and addresses of all 
health care providers. Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Drs. Manchipelli and Ashley and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

2.  Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his chronic eye 
disorders.  If possible, the veteran 
should be examiner by the examiner who 
conducted the February 2006 VA 
examination for compensation purposes.  
If the examining physician is no longer 
employed by the VA, the veteran should be 
scheduled for an additional evaluation by 
a different physician.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic eye disorder originated during 
active service; is etiologically related 
to the veteran's documented inservice 
right eye, left eye, and head trauma; is 
in any other way causally related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected left eyebrow scar 
residuals, post-traumatic headaches and 
vertigo, and other service-connected 
disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired bilateral eye disorder 
to include injury residuals with express 
consideration of the provisions of 38 
C.F.R. § 3.310 (2007) and the United 
States Court of Appeals for Veterans 
Claims' (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

